A.L.




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 4, 2015

                                    No. 04-15-00405-CV

                         David GILLESPIE and Michael O'Brien,
                                     Appellants

                                             v.

                       A.L. HERNDEN and Frederick R. Zlotoucha,
                                    Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-10278
                      Honorable Cathleen M. Stryker, Judge Presiding

                                      ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

       Appellees’ “Opposed Motion to Strike Untimely ‘Amended’ Notice of Appeal Filed Four
Months After the Deadline, and, in the Alternative, Motion to Extend Time to File Notice of
Cross Appeal” is DENIED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court